DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/810,054 filed on March 05, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/08/2022 responding to the Office action mailed on 04/14/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 5-10, 12-23, 25, and 26.

Allowable Subject Matter           
Claims 5-10, 12-23, 25, and 26 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 5, 12, 16, and 22 the prior art of record Inoue (US 2013/0248862) and Moon (US 2007/0194356) disclose most aspects of the claimed invention.  However, regarding claims 5 and 12 they do not disclose “a microlens layer and that a part of the semiconductor layer in the second portion is arranged between the microlens layer and the second separation”.
With respect to claim 16, the prior art of record does not disclose “a microlens layer and that the semiconductor region is arranged between the microlens layer and the first transistor”. 
With respect to claim 22, the prior art of record does not disclose “a microlens layer and that the second semiconductor layer portion is arranged between the first transistor and the microlens layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814